Title: V. To the Abbé de Mably, 17 January 1783
From: Adams, John
To: 


Sir,
Paris. January 17th. 1783—

In the letter which I did myself the honor to write you, on the 15th. I did not think proper to mention myself, or any writings of mine, while I was enumerating those original Documents for history, which are already in print. But as I have been constantly an Actor, in the American Controversy & Revolution, in some Capacity or other, fm. the year 1761. and, altho’ constantly much oppressed with business, public or private, have frequently been obliged to write & publish sentiments upon public Affairs, generally, however, without my name, I think it now an honor to communicate to you, in Confidence, what I have written that has been published— I do this, with design, that, in case any Accident shd. happen to me, which from the present ill State of my health I have reason to apprehend there shd. be extant some authentic Account from my self of what I have written, that my memory may not be loaded by Posterity with a multitude of base writings, of which I am incapable, nor honor’d with the imputation of superior writings, beyond the reach of my Capacity— If life shd. be spared me, it is my intention to collect them all together, & print them, as they are numerous eno: to form several volumes. They are valuable only as rude Documents of history.
The first in order is in the year—
1761— A report of the argument of the Case of “Writs of Assistants,” before the superior Court at Boston. At this time I was young at the bar, and took some imperfect minutes of the arguments of Mr: Gridley, Mr: Otis, & Mr: Thatcher & of the Judges— This argument opened to view a system of facts & of Principles, wh: shewed that G:B: entertained Sentiments & Designs, concerning the Colonies, wh: every native, unbiassed American knew & felt that they never would finally submit to—
1763. Three fugitive Peices in the Boston Gazette, subscribed U, in answr. to a Tory-Writer, who subscribed himself J—
1765. An Essay on the Canon & feudal Law; the Instructions of the Town of Braintree to their Representative, respectg: the Stamp-Act, and 3 fugitive Peices under the title of Clarendon to Pym.—
1766. Three fugitive Peices, under the Title of Governor Winthrop to Govr: Bradford—
1768. The Instructions of the Town of Boston to their Representatives—
1769. The Instructions of Do. ——— to Do. ———
1770— The tryal of Capn: Preston & a Party of British Soldiers, for firing on a number of the Inhabitants of the Town of Boston, in Kings-Street, in the Evening of the 5th. March 1770— Give me leave to observe that this Event & this Tryal form an epocha in American history, & contributed more than any other event which ever happened to convince the People of America that they cod. ultimately have no dependence upon any resource for the defence of their Liberties, but upon an union of the Colonies, & a Continental Army—
1772. or 3. Eight fugitive Peices, under the Title of Letters to Gen: Brattle on the Independency of the Judges, upon the occasion of G:B:’s taking the pay of the Judges into his own hands, out of those of the People’s Representatives—
   17724 & 35. Eight A series of fugitive peices, under the Signature of Novanglus, containg: an extensive view of the American Controversy, concerng: the Author: of Parliament, & a laborious Research into Precedents of Similar Cases—such as the Cases of Ireland, Scotland, Wales, Chester, Durham, Jersey, Guernsey, Alderney, Sark, & Man, Garscoigne, Guienne and Wight— An Extract from these writings was printed in London in 1775, or 6— in the Remembrancer, under the Title of an “history of the Rise & progress of the present disputes in America”—
1776— Tho’ts on Government, in a letter fm. a Gent. to his friend. This pamphlet was written in the beginning of the year, 1776. when we first began in Congress to see & feel the necessity of instituting new Governments— It was the first pamphlet that was published on the occasion & was dispersed thro’ the several States, in order to put the People into a right Tract of thinking— It contained a sketch of that idea, which I was afterwards called, in the Convention of Massa. in 1779. to extend and improve, in the formation of the Constitution of that Commonwealth—
These, with 2 or 3. fugitive peices written in the 1762. or 3. under the Signature of Humphrey Ploughjogger, not worth mentioning, are all that I recollect to have even written in America, excepting in a public Character, as a Member of the Legislature of Massachusetts or of Congress, which it is unnecessary to mention here—
These are mean Writings of a man, little versed in Letters, & constantly loaded with business—done in great haste—never corrected, & rendered interresting only by the times in which they were written, and the events to which they had relation— But, as they enter into the very essence of this Revolution fm. the very beginning of it, they will be, sooner or later, more or less, attended to—
I am with great esteem & Respect, Sir, / &c: &c.—
